Citation Nr: 0514279	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-32 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
April 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for Hepatitis C.  The 
veteran was scheduled for a Board hearing to take place on 
April 19, 2005.  However, he did not appear for the hearing 
or indicate any desire to re-schedule. 


FINDINGS OF FACT

1.  The DD-214 Form shows that the veteran was discharged 
from active military service for unfitness due to drug abuse.

2.  The competent medical evidence of record does not show 
that the veteran's Hepatitis C is related to active military 
service, other than the veteran's own willful misconduct in 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of a June 2002 VA letter, which is prior 
to the January 2003 rating decision.

The RO notified the veteran of the responsibilities of VA and 
the veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The veteran also was notified 
of his responsibility to complete the attached questionnaire 
on risk factors for Hepatitis.  Last, the RO requested the 
veteran to advise VA if there was any other information or 
evidence he considered relevant to his claim for service 
connection for Hepatitis C, so that VA could help by getting 
that evidence.  

The RO notified the veteran why he was not entitled to 
service connection for Hepatitis C in the January 2003 rating 
decision, the April 2003 statement of the case, and the 
November 2004 supplemental statement of the case.  The RO 
notified the veteran of the laws and regulations pertaining 
to service connection and provided a detailed explanation why 
service connection was not warranted for Hepatitis C under 
the applicable laws and regulations based on the evidence 
provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
and personnel records, private medical records dated from 
October 2001 to February 2002, and VA outpatient treatment 
records dated from March 2002 to January 2003.  The Board 
finds that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran has a current diagnosis of Hepatitis C, as 
discussed below, there is no evidence that this condition was 
incurred in or aggravated by service other than by the 
veteran's own willful misconduct in service.  Under these 
circumstances, the VCAA's duty to assist doctrine does not 
require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran filed a claim of service connection for Hepatitis 
C in April 2002.  In July 2002, the veteran submitted a 
statement that a doctor told him that he has had Hepatitis C 
for 25 to 30 years.  The veteran stated that the military is 
the only place he could have picked it up.  He submitted a 
questionnaire on the risk factors of Hepatitis C and 
indicated that he had used intravenous drugs once while 
stationed in Germany.  On his February 2003 notice of 
disagreement, the veteran stated that he was in a company 
with drug addicts, and that he was more or less forced to 
take drugs.  He indicated that he asked for help but never 
got it, and that he only used the needle once.  He also 
stated that if he had not been placed in the company with 
drug users, he would have never used them.  On his VA Form 9, 
the veteran stated that he did not think he got Hepatitis C 
from doing intravenous drugs once.  He indicated that instead 
believes he got Hepatitis C from the shots he received in a 
German hospital.  He stated that the one time he did 
intravenous drugs, he used a brand new needle out of the 
package.  In sum, the veteran contends that his Hepatitis C 
is directly related to his military service, entitling him to 
disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  An injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  38 C.F.R. § 3.301(d).

Initially, the medical evidence shows a current diagnosis of 
Hepatitis C.  Private medical records dated from October 2001 
to January 2003 show continuous treatment for chronic 
Hepatitis C.

There is, however, no evidence of in-service incurrence of 
Hepatitis C, other than by the veteran's own willful 
misconduct. 

The service medical records are negative for treatment of 
Hepatitis C.  The DD-214 form shows the veteran was 
discharged from the U.S. Army in April 1974 for unfitness due 
to drug abuse.  As noted, the veteran related on his 
Hepatitis C risk factor questionnaire that he had used 
intravenous drugs in service.

An October 2001 private hospital record shows the veteran's 
risk factor for chronic Hepatitis C is a history of 
intravenous drug abuse 20 years ago.  

A March 2002 VA hepatology consult report shows the veteran's 
Hepatitis C was acquired almost 30 years ago.  

A May 2002 VA social work note shows the veteran's reports of 
intravenous drug use in the military.  

There are no medical opinions relating the veteran's 
Hepatitis C to active military service other than his 
intravenous drug use in service.  Moreover, the veteran's 
only risk factor for Hepatitis C noted in the record is his 
history of intravenous drug use.  The March 2002 VA 
hepatology report shows Hepatitis C was incurred about 30 
years ago, which is roughly the time of the veteran's 
discharge from service in 1974.  As noted, however, service 
connection cannot be granted for an injury or disease 
incurred in service, which is the result of the veteran's own 
willful misconduct, including the abuse of drugs.  See 38 
C.F.R. § 3.301.  Therefore, service connection for Hepatitis 
C cannot be granted in this case.

The Board has taken into consideration the veteran's 
assertion that his Hepatitis C was contracted by shots he 
received in a German hospital in service, rather than his 
intravenous drug use in service.  However, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's assertion, they do not 
outweigh the military personnel records and medical records, 
which do not relate Hepatitis C to anything in service other 
than the veteran's intravenous drug use.  

In sum, the preponderance of the evidence is against the 
claim of service connection for Hepatitis C and the claim is 
denied.  38 C.F.R. §§ 3.303, 3.310(a).  As the evidence is 
not equally balanced, the benefit-of-the-doubt-doctrine does 
not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for Hepatitis C is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


